Citation Nr: 0941094	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-42 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
and to include on a secondary basis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2003 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

When this case was previously before the Board in September 
2008, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.

As to the issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, the Board notes that 
service connection for PTSD was denied in an April 2006 
rating decision, a timely notice of disagreement (NOD) was 
received and a statement of the case was issued in August 
2009.  Thus, the Board accepts the Veteran's September 2009 
statement and submission of further evidence in lieu of a VA 
Form 9 as a timely substantive appeal on that issue.

The Board notes that the Veteran submitted this additional 
evidence after the certification of this appeal.  He did not 
include a waiver of initial RO consideration of this evidence 
but the Board finds that the evidence is duplicative of 
evidence previously of record.  Therefore, a remand for RO 
consideration of this evidence before the Board decides the 
Veteran's claims is not required.

Moreover, the Board notes that the report of an August 2008 
VA fee basis examination provides a diagnosis of major 
depressive disorder, but not PTSD.  This opinion also links 
the diagnosis to the service-connected meningioma.  The Board 
acknowledges that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will 
accordingly consider entitlement to service connection for 
any and all psychiatric disorders, to include PTSD, and to 
include on a secondary basis.

The issue of entitlement to a TDIU is addressed in the Remand 
portion of the decision below.


FINDINGS OF FACT

1.  The Veteran has not had PTSD at any point during the 
pendency of this claim.

2.  The Veteran's depressive disorder is caused by his 
service-connected meningioma of the left sphenoid wing.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2009).

2.  Major depressive disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for PTSD, 
the record reflects that the RO provided the Veteran with the 
notice required under the VCAA by letter mailed in June 2005, 
prior to its initial adjudication of the claim.  Although the 
Veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim 
until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for PTSD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and pertinent VA and private 
medical records have been obtained.  The Veteran has also 
submitted pertinent portions of his service treatment 
records.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD and a depressive disorder as these 
conditions stemmed from his active duty service.  He claims 
that his PTSD arose out his involvement in a car accident in 
service where he hit his head.  He also alleges that his 
depressive disorder has been caused by his service-connected 
meningioma of the left sphenoid wing, which he claims stemmed 
from his in-service head trauma.

While there is no evidence of an in-service psychiatric 
disability, post-service records indicate diagnoses of 
various disorders.  The record demonstrates that the Veteran 
was a former employee at a VA medical center, and a number of 
statements from employee health professionals from 1998 
discussed the Veteran's fitness for employment there.  A 
September 1998 psychological consultation reveals a 
diagnostic impression of generalized anxiety disorder and 
recurrent, moderate major depression.  The psychologist 
explained that the Veteran's cognitive deficits, resulting 
from his brain tumor, have caused, significant impairment in 
his social and occupational functioning, and represents a 
significant decline from a previous level of functioning.  
Moreover, the examiner opined that the Veteran's depression 
and anxiety were due to his brain tumor and its sequale.  He 
also noted that the Veteran would be unable to carry out 
sustained gainful employment due to his depression, anxiety, 
and dementia.  A related memo from November 1998 discusses 
that the Veteran was found to have a mixture of organic and 
psychological symptoms.  It was also noted that while the 
residual meningioma may not directly produce many of the 
Veteran's symptoms, it ad produced severe anxiety, 
depression, and somatization.

VA outpatient treatment records from 2004 through 2006 
evidence that the Veteran had been diagnosed with PTSD.  In 
November 2004, episodic preoccupation with intrusive 
recollections, flashbacks, and hyperactive startle response 
related to active duty experiences were noted.  These records 
also indicate that the Veteran was in group therapy with a 
diagnosis of PTSD.  In September 2005, it was noted that the 
Veteran required ongoing medication, and individual and group 
interventions for therapy related to PTSD and a mood disorder 
directly related to his active duty trauma.  An opinion from 
a VA staff psychologist in February 2007 indicated that he 
reviewed the Veteran's active duty medical records and more 
recent medical treatment records, and that he believed that 
the Veteran's PTSD was caused by the in-service head trauma.

The Veteran afforded a VA fee-basis examination in August 
2008 to determine the nature and etiology of any currently 
present psychological disorder.  At that time, the Veteran 
reported symptoms of major depression, including crying 
spells, hopelessness, and low energy level.  Attention, 
concentration, and memory were also noted to be poor.  The 
Veteran denied any symptoms of PTSD except for experiencing 
occasional nightmares.  Based upon a review of the Veteran's 
file, the Veteran's reported symptoms and history, and 
psychiatric testing, the examiner diagnosed with major 
depressive disorder, recurrent, without psychotic features.  
He found that the Veteran did not meet the diagnostic 
criteria for PTSD, as he denied most of the symptoms of PTSD, 
such as avoidance, irritability, anger outbursts, and 
hypervigilance.  Rather, he found that the Veteran met the 
full diagnostic criteria of major depressive disorder.  The 
examiner noted that the Veteran did not experience symptoms 
of depression until after his 1996 surgery for meningioma.  
In his opinion, the Veterans major depressive disorder was 
caused by and a result of his meningioma, though he did not 
think that it had any relationship to the in-service accident 
itself.

In various statements from the Veteran, he expressed that 
after he struck his head in service, he experienced constant 
headaches.  He indicated that anxiety and depression took 
over his thoughts, along with the fear that something was 
wrong his head.  In another statement, the Veteran's wife 
wrote that the Veteran's depression and fear took over his 
very existence, and that the sensations he felt in his head 
caused him anxiety.

With regard to the Veteran's PTSD claim, the Board 
acknowledges that the Veteran has been diagnosed with PTSD by 
various treatment providers, in particular VA outpatient 
psychiatrists.  After careful consideration, however, the 
Board finds that the VA fee-basis examiner's August 2008 
opinion that the Veteran does not meet the diagnostic 
criteria for PTSD are more probative than the PTSD diagnoses 
contained in the record.  See Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In so finding, the Board notes that the August 2008 
examiner fully supported his diagnoses of depression by 
linking the condition with the Veteran's current 
symptomatology.  At the same time, the examiner provided a 
rationale for why a diagnosis of PTSD is not supportable 
through a thorough discussion of the applicable diagnostic 
criteria, and discounted the Veteran's previous diagnoses of 
PTSD by demonstrating why the Veteran's stressor accounts do 
not support the diagnosis.

Accordingly, the Board finds that the Veteran does not have 
PTSD currently and has not had it at any time during the 
pendency of this claim.  Accordingly, service connection is 
not in order for this claimed disability.

As for the Veteran's depressive disorder claim, the Board 
notes that the medical evidence of record confirms that the 
Veteran has major depressive disorder.  Moreover, the 
Veteran's depressive disorder has been linked to his service-
connected meningioma and its residuals.  In so finding, the 
Board observes the 1998 of employee health professionals' 
opinions that the Veteran's depression was due to his brain 
tumor and its sequale.  The August 2008 VA examiner similarly 
found that the Veteran's major depressive disorder was caused 
by and a result of his meningioma.  Furthermore, the Board 
has found the statements from the Veteran and his wife that 
the symptoms of the Veteran's depressive disorder is related 
to his head trauma and subsequent meningioma to be credible.  
There is no negative opinion of record.  Accordingly, service 
connection is warranted for a depressive disorder on a 
secondary basis.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive 
disorder is granted.


REMAND

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
Board's determination that the Veteran is entitlement to 
service connection for major depressive disorder could impact 
the Veteran's TDIU claim.  

Therefore, the case must be remanded to the originating 
agency so that it may establish a percentage disability 
rating for major depressive disorder and readjudicate the 
TDIU claim if it has not already been rendered moot.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for service-
connected disabilities.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.
  
2.  After undertaking any other indicated 
development, the RO or the AMC should 
implement the Board's decision granting 
service connection for major depressive 
disorder.

3.  Thereafter, if it has not already 
been rendered moot, the RO or the AMC 
should readjudicate the Veteran's claim 
for a TDIU.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


